Citation Nr: 0020554	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-13 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION 

Appellant represented by:	Edilberto Balingat, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, O.D.P, J.C.B.




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
October 1961.  He died on November [redacted], 1994.  The appellant is 
the executrix of the veteran's estate.  Additionally, it is 
noted that the attorney listed on the cover page not only 
represents the appellant but also O.D.P., J.C.B., J.S.C., and 
A.A.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 determination of the RO&IC 
which denied the appellant's claim of entitlement to the 
proceeds of the veteran's NSLI policy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In September 1962, the veteran completed an application 
for NSLI which became effective that month.

3.  In his last beneficiary designation, dated on November 9, 
1976, the veteran named his wife, sons, and daughters as the 
principal beneficiaries of the proceeds of his NSLI policy; 
the appellant is not named as a beneficiary.

4.  In 1986, the veteran executed his last will and 
testament, in which he disinherited his wife and children and 
he directed that A.A., the appellant, O.D.P., V.L., and A.G. 
receive $3,000, $4,000, $1,000, $1,000, and $1,000 out of his 
"insurance money from the U.S.," respectively.

5.  In 1991 and 1992, the RO received copies of the veteran's 
last will and testament.

6.  The veteran died in November 1994.
 

CONCLUSION OF LAW

The appellant, A.A., O.D.P., V.L., and A.G. are the proper 
beneficiaries of the veteran's NSLI policy and are entitled 
to 40, 30, 10, 10, and 10 percent of the proceeds of that 
policy, respectively.  38 C.F.R. §§ 1917, 5107 (West 1991); 
38 C.F.R. § 8.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1947 to 
October 1961.  

Immediately following his service discharge, the veteran was 
granted service connection and a 100 percent rating for 
residuals of a cerebrovascular accident; and it is noted that 
his 100 percent rating remained in effect until his death. 

In an application for NSLI (VA Form 9-4364), dated in 
September 1962, the veteran named his parents as the 
principal beneficiaries and his brothers (R.M. and D.M.) as 
the contingent beneficiaries of the proceeds of his NSLI 
policy.

In October 1966, the RO received two VA Forms 29-336, 
"Change or Designation of Beneficiary and Selection of 
Optional Settlement for Government Life Insurance."  In 
both, the veteran named his mother as the principal 
beneficiary and his two brothers (R.M. and D.M.) as the 
contingent beneficiaries of the proceeds of his NSLI policy.

In December 1970, the veteran married R.B.M.
 
In a Change of a Beneficiary (VA Form 29-336), dated on July 
19, 1971, the veteran named his wife (R.B.M.) as the 
principal beneficiary.  He named C.B.M., T.B.M., and J.G.B.M. 
as the contingent beneficiaries, with each receiving equal 
shares of the proceeds of his NSLI policy.  

By a March 1972 Court order, R.B.M's three children were 
named the legitimate children of the veteran (i.e. adopted by 
the veteran) and they took his last name.  The adopted 
children were C.B.M., T.B.M., and J.G.B.M.

In June 1975, J.D.B.M was born and the veteran was listed as 
the father.

In a Designation of a Beneficiary (VA Form 29-336), dated on 
November 9, 1976, the veteran named his wife (R.B.M.), two 
daughters (C.B.M. and T.B.M.), and two sons (J.G.B.M. and 
J.D.B.M.) as principle beneficiaries, with each receiving 
equal shares of the proceeds of his NSLI policy. 

In October 1982, R.B.M. filed her first claim (on behalf of 
herself and J.D.B.M) for an apportionment of the veteran's VA 
benefits.  She indicated that the veteran had sent her and 
her children to the United States two years earlier and had 
not provided them with any support.

In a December 1982 Declaration of Marital Status (VA Form 21-
686c), the veteran indicated he was estranged from his wife 
since the middle of 1980.  He indicated that they were not 
living together but were separated because she had gone to 
the United States.  He also indicated that he was not 
contributing to his wife's monthly support.

In January 1983, the RO granted R.B.M. and J.D.B.M. an 
apportionment of the veteran's VA benefits.

In March 1986, the veteran issued his last will and 
testament, in which he disinherited his wife (R.B.M.) and 
children (J.D.B.M., J.G.B.M., C.B.M., and T.B.M.) as he said 
they had totally abandoned him and failed to support him when 
he was hospitalized and almost died.  During his illness and 
incapacity, he said, he had to rely on his household helpers 
and wished them to inherit his estate.  In his will, he 
directed that A.A. (described as his long-time driver), the 
appellant (described as his long-time mayordoma), O.D.P. 
(described as his long-time maid), V.L. (described as his 
long-time maid), and A.G. (described as his long time maid) 
receive $3,000, $4,000, $1,000, $1,000, and $1,000 out of his 
"insurance money from the U.S.," respectively.

In May 1986, the Regional Trial Court of the Republic of the 
Philippines determined that the veteran had voluntarily 
executed his last will and testament.  It was noted that the 
veteran had provided testimony as to why he wanted his wife 
(R.B.M.) and his four children disqualified as beneficiaries.  
Reportedly, the veteran indicated that he had been abandoned 
by his wife and children when he was hospitalized and came 
close to dying.  He related he was distributing his estate to 
the people he named in his last will and testament, in 
gratitude of the assistance that was provided to him.  

In October 1990, J.G.B.M. died.  The veteran was listed as 
his father.

In July 1991, VA sent the veteran a letter asking him to 
provide a list of his dependents (for whom he was receiving 
benefits).  The veteran's list consisted solely of the 
appellant, A.A., J.C.B., J.S.C., and O.D.P. 

In August 1991, the RO received a copy of the veteran's last 
will and testament (discussed above) and a copy of the May 
1986 decision of the Regional Trial Court of the Republic of 
Philippines (discussed above).  The RO also received a 
statement from A.G.  In this statement, A.G. pointed out that 
she had been named as an heir in the veteran's will.  
Further, she noted that she no longer lived with the veteran.  
She indicated that J.S.C. had been her replacement in the 
veteran's home and for this reason, she wanted 2/3 of her 
inheritance to go to J.S.C.  She also indicated that she 
wanted to keep the remaining 1/3 of her inheritance.  
Additionally, the RO received a statement from V.L.  In this 
statement, V.L. indicated that she was listed as an heir in 
the veteran's will.  She related that she was no longer 
residing with the veteran and that J.C.B had replaced her.  
She said that, of her own free will, she wanted to bequeath 
to J.C.B. all household items left to her in the will as well 
as 1/2 of her inheritance.  She said she wanted to keep the 
other 1/2 of the inheritance.

A July 1991 VA field report shows that the veteran was not 
bedridden and not in need of aid and attendance.  It was also 
noted that he was capable of handling his funds.

In August 1992, the veteran's wife (R.B.M) requested an 
increased apportionment of the veteran's benefits.

In a November 1992 statement to VA, the veteran indicated he 
was in opposition to his wife's claim for an increased 
apportionment of his VA benefits.  He indicated that his wife 
(R.B.M) and her two sons and daughters (J.D.B.M., J.G.B.M., 
C.B.M., and T.B.M.) had abandoned him when he was very sickly 
and about to die (a period of 12 years until the present 
time).  He related he had executed a last will and testament 
in which his wife and her sons and two daughters were being 
disqualified to inherit and/or receive any of his benefits.  
Notably, he submitted a copy of his last will and testament 
along with his statement.

In a November 1992 statement to VA regarding his ability to 
contribute to his dependents (VA Form 21-438), the veteran 
listed the appellant, A.P.A., J.C.B., J.S.C., and O.D.P. as 
the dependents living in his household.  He indicated he had 
no average monthly income, aside from his social security 
pension and his VA benefits.  He indicated he had not 
contributed any money to his wife, children, or dependent 
parents within the last three months.  He also noted that his 
wife and her daughters and sons had abandoned him, for a 
period of more than 12 years, while he was very sickly and 
about to die, and he questioned whether it was possible to 
cut off their benefits.  He noted that he was indebted to the 
appellant, A.P.A., J.C.B., J.S.C., and O.D.P. and had been 
unable to give them their salary on a regular basis.  He also 
related that he was in need of an increase in his award 
and/or benefits due to economic conditions so that he could 
provide for his subsistence and medicine to maintain his 
health and for others.  He said that he was unable to 
contribute to his dependents as his benefits were not large 
enough.

In a Declaration of Status of Dependents (VA Form 21-686c), 
dated in November 1992, the veteran variously indicated that 
he was separated and had never been married to R.B.M.  He 
also questioned whether it was "possible to cut off 
her/their benefit/s for she/they abandoned me."

In an August 1993 statement, the veteran indicated that he 
was totally disabled and was indebted to his driver and 
helpers.  He again indicated his opposition to his wife's 
receipt of an apportionment of his benefits.  Further, he 
indicated that he was going to file a petition to have his 
marriage annulled so that he could prevent his wife and 
children from receiving additional VA benefits.

In June 1994, the veteran again indicated that he wanted his 
wife's apportionment of his VA benefits to be terminated.

The veteran's death certificate shows that he died on 
November [redacted], 1994.  His immediate cause of death was 
acute respiratory failure, severe pneumonia, and chronic 
obstructive lung disease, and the underlying causes were 
ischemic heart disease, and a cerebrovascular accident.  
Hypoxic encephalopathy was listed as a significant condition.  
There are no medical records on file showing that he was 
suffering from a psychiatric disorder prior to his death.  

In November 1994, the veteran's wife filed a claim for one 
sum payment of the veteran's government life insurance. 

A November 1994 Status for Settlement of Death Claims for 
Government Life Insurance (VA Form 29-368d) shows that the 
premium payment had been paid in full and that the value of 
the policy was $10,000.
 
In February 1995, the appellant was named the administratrix 
of the veteran's estate.

In February 1995, the veteran's wife and children filed 
claims for the proceeds of the veteran's life insurance 
policy.  In March 1995, VA notified the veteran's wife and 
children that they would indeed be receiving a check which 
represented their share of the proceeds of the veteran's life 
insurance policy.

In March 1995, one of the veteran's sons (J.G.M.) died. 

In an April 1995 Amended Order, the Regional Trial Court of 
the Third Judicial Region of the Republic of the Philippines, 
directed VA to release to the appellant the proceeds of the 
benefits due and payable to the veteran for distribution to 
his heirs pursuant to his last will and testament.

In May 1995, the appellant filed a claim for the proceeds of 
the veteran's life insurance benefits.

In a September 1995 statement, the appellant challenged the 
validity of the veteran's signature on a November 9, 1976, VA 
Form 29-336, VA Designation of Beneficiary.  In October 1995, 
the Forensic Laboratory of the Inspector General's Office of 
VA indicated that the signature on the VA Form 29-336 dated 
on November 9, 1976, was indeed that of the veteran's.

By an October 1995 VAROIC administrative decision, the 
appellant's claim for the proceeds of the veteran's life 
insurance benefits was denied.

In a March 1996 statement to the RO, the appellant indicated 
that she had paid for the veteran's hospital, medical, and 
funeral expenses and that such, among other things, bolstered 
her claim for entitlement to the proceeds of the veteran's 
NSLI policy.  

In her April 1996 substantive appeal, the appellant argued 
that once the veteran died, the proceeds of his life 
insurance policy became part of his estate.  Disbursement of 
that estate, she asserted, should be governed by the 
veteran's last will and testament.  She related that the 
veteran's last will and testament (which had been probated) 
was reflective of his desire to change the beneficiaries of 
his life insurance policy.  She also noted that the VA had 
been notified of the veteran's intent to change his 
beneficiaries through a November 1992 statement regarding 
apportionment. 

At a September 1996 RO hearing, the appellant's attorney 
indicated that the veteran had disinherited his wife and her 
four children in his last will and testament (which he said 
was approved by the Regional Trial Court of Olongapo) and had 
named the appellant, among others, as the beneficiaries of 
his NSLI policy.  Further, it was indicated that the veteran 
had communicated the change in beneficiaries to VA at the 
time the veteran's wife claimed an increased apportionment of 
his VA benefits.
 
In a December 1997 statement, the appellant argued that the 
veteran's will had been approved by a Philippine court and 
should be respected and enforced as a sovereign act of the 
Philippine government. 

II.  Legal Analysis

The appellant's claim of entitlement to the proceeds of the 
veteran's NSLI policy is well grounded.  All relevant facts 
pertaining to the claim have been properly developed and 
there is no further duty on the part of VA to assist her in 
the development of additional facts.  38 U.S.C.A. § 5107(a).

A NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  38 U.S.C.A. 
§ 1917; 38 C.F.R. § 8.22.  Attempts by a veteran to change 
beneficiaries are liberally construed by reviewing courts so 
as to effectuate the veteran's intent.  Young v. Derwinski, 
2 Vet. App. 59 (1992).  A two-prong test is used to determine 
if an actual change of beneficiaries has taken place.  First, 
there must be evidence of an intention on the part of the 
veteran to change the beneficiary; and second, there must be 
some overt act done to effectuate that intent.  Collins v. 
United States, 161 F.2d. 64 (10th. Cir. 1947); United 
States v. Pahmer, 238 F.2d 431 (2nd Cir. 1956); Hammock v. 
Hammock, 359 F.2d 844 (5th Cir. 1966); Curtis v. West, 
11 Vet. App. 129, 133 (1998).  In general, with regard to the 
regulations pertaining to a change of beneficiary, the courts 
will brush aside all legal technicalities in an effort to 
effectuate the manifest intent of the insured.  See Pahmer, 
supra.  It is the generally accepted rule that the burden of 
proof is upon the one who asserts a change of beneficiary to 
sustain such change by a preponderance of the evidence.  
Berk v. United States, 294 F. Supp. 578 (E.D.N.Y. 1969).

Assuming the above criteria are met, regarding intent and an 
overt act, a change of a beneficiary designation may 
nonetheless be invalid, if it is determined that the insured 
lacked "testamentary capacity" at the time of the disputed 
change of beneficiary.  Testamentary capacity is that degree 
of mental capacity necessary to enable a person to perform a 
testamentary act.  38 C.F.R. § 3.355.  There is a general, 
but rebuttable presumption that every testator possesses 
testamentary capacity.  Id.  To rebut this presumption of 
testamentary capacity established by section 38 C.F.R. 
§ 3.355(c), the contestant must show a lack of testamentary 
capacity by a preponderance of the evidence.  Morris v. 
United States, 217 F. Supp. 220 (N.D. Tex. 1963); Elias v. 
Brown, 10 Vet. App. 259 (1997); 

Additionally, the law also provides that a beneficiary 
designation may be invalid if there is undue influence placed 
upon an insured to change the beneficiary of his policy.  
Generally, "undue influence" which will nullify a change of 
beneficiary is that influence or dominion, as exercised at 
the time and under the facts and circumstances of the case, 
which destroys the free agency of the testator, and 
substitutes in the place thereof, the will of another.  
Long v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a 
testament can be set aside on the grounds of undue influence, 
the contestant must prove (1) the existence and exertion of 
an influence; (2) the effect and operation of such influence 
so as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of the testament which the maker thereof would not have 
executed except for such influence.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of a NSLI policy, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); Taylor v. United States, 113 F. Supp. 143, 147 
(W.D. Ark. 1953)); see also Wolfe v. Gober, 11 Vet. App. 1 
(1997). 

The appellant argues that the veteran's last will and 
testament lists the proper beneficiaries of his NSLI policy.  
As an initial matter, it is noted that 38 C.F.R. § 8.22 
provides that a change in a beneficiary designation may not 
be made by a last will and testament.  However, despite the 
apparent bar in the regulation to change beneficiaries 
through a last will and testament, courts have repeatedly 
held that 38 C.F.R. § 8.22 is to be liberally construed so as 
to effectuate the veteran's intent.  If the two prong test, 
discussed above, regarding intention and action, is met, a 
last will and testament can indeed constitute a valid change 
of a beneficiary.  

As to the first prong regarding intent, a review of the 
record shows that the last formal beneficiary designation on 
file is dated on November 9, 1976, and names the veteran's 
wife, two sons, and two daughters as the principal 
beneficiaries of his NSLI policy.  However, in the 1980s, the 
veteran's intent changed.  In this regard, it is noted that 
in 1986, the veteran issued his last will and testament in 
which he disinherited his wife, two sons, and two daughters.  
In his will, he directed that A.A. (described as his long-
time driver), the appellant (described as his long-time 
mayordoma), O.D.P. (described as his long-time maid), V.L. 
(described as his long-time maid), and A.G. (described as his 
long time maid) receive $3,000, $4,000, $1,000, $1,000, and 
$1,000 out of his "insurance money from the U.S.," 
respectively.  It is reasonable to interpret "insurance 
money from the U.S." as a reference to the veteran's NSLI 
policy as there is no indication in the record that he had 
any other life insurance policies.  Further, it is notable 
that numerous statements, signed by the veteran, until 
shortly before his death in 1994, consistently reflect his 
desire to sever his wife and children's entitlement to his 
estate and benefits.  Additionally, the veteran's statements 
are to the effect that the appellant and others were his 
dependents and that he wanted to financially provide for 
them.  As such, it is concluded that the preponderance of the 
evidence shows that the veteran's intention was to change the 
beneficiaries of his NSLI policy from his wife and children 
to the appellant and others.

As to the second prong regarding overt acts to effectuate 
intent, it is noted that the veteran not only properly 
executed his last will and testament but also sent a copy of 
such to VA in 1991 and again in 1992.  Furthermore, in 
communications with VA from 1992 to 1994, he consistently 
asserted his desire to disinherit his wife and children and 
provide for the appellant, among others.  As such, it is 
concluded that the veteran performed "overt acts," by 
communicating to VA that it was his intention to change the 
beneficiaries of his NSLI policy to the appellant and others.

Since the two prong test regarding a change in beneficiaries 
has been met, the only remaining question is whether the 
veteran lacked the testamentary capacity or was under undue 
influence when he executed the change.  In this regard, it is 
noted that his last will and testament was duly probated and 
it was determined that the veteran had voluntarily executed 
such.  Further, it is notable that a July 1991 VA field 
report shows that the veteran was competent and capable of 
handling his affairs.  There is absolutely no evidence on 
file showing that the veteran had a psychiatric disorder or 
was so incapacitated that he lacked the ability to properly 
execute a change in the designation of beneficiaries of his 
NSLI policy.  Thus, the veteran's last will and testament 
constitutes a valid change in the designation of 
beneficiaries of his NSLI policy.  As specified in his last 
will and testament, the appellant, A.A., O.D.P., V.L:, and 
A.G. are entitled to receive 40, 30, 10, 10, and 10 percent 
of the proceeds of the veteran's NSLI policy.

(Additionally, it is noted that there are documents on file 
from V.L. and A.G. which apparently reflect their desire to 
bequeath unto others their share of the veteran's estate; 
such desires may be effectuated by V.L. and A.G., 
individually.  The Board will not take action in such 
matters.)


ORDER

The appellant's claim of entitlement to the proceeds of the 
veteran's NSLI policy is granted; specifically, the appellant 
is entitled to 40 percent of the proceeds, A.A. is entitled 
to 30 percent of the proceeds; and O.D.P., V.L., and A.G. are 
each entitled to 10 percent of the proceeds.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

